Citation Nr: 0917880	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-37 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left eye disability, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
depressive disorder, and if so, whether the claim should be 
granted, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folders.  

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claims, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen the claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND that follows the order 
section of this decision..






FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied claims to reopen the claims of entitlement to service 
connection for a left eye disability, PTSD and a depressive 
disorder.

2.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision includes evidence that 
relates to unestablished facts necessary to substantiate the 
claims; is not cumulative or redundant of evidence already of 
record; and is sufficient to raise a reasonable possibility 
of substantiating the claims.

3.  The Veteran does not have PTSD currently and has not had 
it at any time during the pendency of this claim

4.  The Veteran's depressive disorder is aggravated by his 
service-connected prostate cancer disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims of entitlement to service connection for a left eye 
disability, PTSD and a depressive disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

3.  Depressive disorder is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below the Board has determined that new and 
material evidence has been presented to reopen each of the 
Veteran's claims.  Therefore, no further development is 
required before the decides the claims to reopen.  

With respect to the depressive disorder claim, the Board 
notes that the Veteran has been provided all required notice, 
to include notice pertaining to the disability-rating and 
effective-date elements of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
his claim.  Therefore, no further development is required 
before the Board decides this claim.

With respect to the claim for service connection for PTSD, 
the record reflects that the RO provided the Veteran with the 
notice required under the VCAA by letter mailed in November 
2003, prior to its initial adjudication of the claim.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records, private medical records, and 
Social Security Administration records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Claims to Reopen

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was initially denied service connection for PTSD, 
depressive disorder, and a left eye disability in an 
unappealed May 2001 rating decision.  Claims to reopen the 
claims for service connection were denied in an unappealed 
August 2002 rating decision.  

The pertinent evidence of record at the time of the August 
2002 rating decision consisted of the Veteran's service 
treatment records and service personnel records, a VA 
psychiatric consult from April 2000, reports from the Retinal 
Consultants of Arizona and the Phoenix Eye Surgery Center, 
various statements from the Veteran, including a list and 
description of PTSD stressors, and a statement from the 
Veteran's friend, L.G., who served with the Veteran.  
However, the evidence of record at the time of the August 
2002 rating decision did not provide specific stressors 
possible to permit verification associated with his diagnosis 
of PTSD, did not establish the Veteran's participation in 
combat with the enemy, and did not connect the Veteran's 
current eye condition to his in-service eye injury.

Since the August 2002 rating decision, the following 
additional evidence was added to the record:  the report of a 
VA examination in January 2004 and a May 2004 addendum 
opinion regarding the Veteran's eye condition, a February 
2004 VA PTSD examination report, mental health treatment 
records from Verde Valley Guidance Clinic and statements from 
health professionals at the clinic, hospital reports from the 
Flagstaff Medical Center, an operative report from a July 
1978 cataract surgery, a November 2003 report from The 
Guidance Center, Social Security Records, VA outpatient 
treatment records, statements from the Veteran's sister-in-
law, wife, brother and sister, statements from the Veteran's 
case manager at Verde Valley Clinic, a November 2008 VA 
psychiatric examination report, the testimony provided at the 
February 2009 Travel Board hearing and the transcript of that 
hearing.  

The evidence added to the record shows that the Veteran 
underwent intracapsular cataract extraction in July 1978.  A 
pre-surgery report evidences a diagnosis of traumatic 
cataract, a history of a known cataract over the previous two 
to three years, with an unknown history regarding trauma.  
During his Board hearing the Veteran expressed his belief 
that the left eye problems he has experienced over the years, 
including cataracts and a detached retina, are related to a 
fight in service in which he received a blow to the eye.

The new evidence also indicates that the Veteran has been 
diagnosed with various psychiatric disorders, including PTSD 
and major depressive disorder, and that he gave a history of 
psychiatric problems dating back to his time in service.  
These examination reports also discuss the Veteran's 
depressive disorder as it pertains to his service-connect 
prostate cancer.  Statements from the Veteran's treatment 
providers indicate that the Veteran has had suicide attempts 
related to depression that began either during or shortly 
following military discharge, and his symptoms of 
hypervigilance, nightmares and irritability are likely the 
result of the Veteran's military experiences.

The foregoing evidence is neither cumulative nor redundant of 
the evidence previously of record.  In addition, in the 
Board's opinion, it is sufficient to raise a reasonable 
possibility of substantiating the claims.  Accordingly, it is 
new and material, and reopening of the claims is in order.  

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD and a depressive disorder as these 
conditions stemmed from his active duty service.  He claims 
that his PTSD arose out of various in-service stressors, 
including a fight with an officer, witnessing an injured 
Vietnamese boy in DaNang, incidents of sleepwalking, and 
being sent to the "brig" for 3 days with only bread and 
water.  He also alleges that his depressive disorder has been 
chronically worsened by his service-connected prostate 
cancer.

The Veteran's service treatment records indicate that the 
Veteran was treated for a laceration under the left eye due 
to an "unprovoked attack" in December 1969.  In October 
1969, it was reported that the Veteran had been drinking beer 
and taking pills and subsequently acted "wild" and hit the 
wall with his hand.  A January 1970 a somnambulism report 
indicates that the Veteran did sleepwalk on occasion, that 
the Veteran's poor performance in service and sleepwalking 
were manifestations of a personality disorder, and that the 
Veteran displayed no evidence of depression or anxiety.  The 
Veteran was diagnosed with schizoid personality.  The 
Veteran's personnel records indicate that the Veteran was 
discharged from service shortly after this.

Post-service medical records indicate that the Veteran has 
received treatment for a number of psychiatric disorders.  
During a VA psychiatric consult in April 2000, symptoms of 
nightmares, difficulty sleeping, low energy level, poor 
appetite, panic attacks, and anger were noted.  He was 
diagnosed with major depressive disorder with panic attacks.  
The examiner ruled out a diagnosis of PTSD at that time.  In 
January 2001, another VA examiner found that the Veteran had 
a diagnosis of depressive disorder not otherwise specified, 
as well as PTSD, mild noncombat related incidents, 
personality disorder not otherwise specified with schizoid 
and passive aggressive traits.  The examiner noted his 
impression that the Veteran did suffer from a personality 
disorder and behavioral responses to authority while he was 
in the service, exacerbated by his alcohol abuse.  The 
examiner, however, was not convinced that the problems with 
the officers were the major stressors for his present 
dysfunction and difficulty in feeling good about himself or 
fitting in to society.  

During a February 2004 VA examination, the examiner found 
that the Veteran met the criteria for a diagnosis of major 
depressive disorder and personality disorder, but not PTSD.  
He noted that the Veteran's condition did not meet the 
criteria because his stressor events have varied over time 
and were not the same as the stressors presented at the 
January 2001 examination.  Moreover, stressor events were 
presented with no discernible change in affect or demeanor by 
the Veteran, and the Veteran did not report any current 
persistent reexperiencing of any prior trauma or stressor 
event.  The examiner further opined that the Veteran's 
current Axis I condition, major depressive disorder, is not 
related to the schizoid personality noted in service.  The 
examiner pointed out that there was no treatment for 
depression while on active duty and that he did not see 
evidence that this condition has been linked to active duty 
service.  

Private medical records from the Verde Valley Guidance Clinic 
indicate that the Veteran was treated with therapy.  A 
November 2004 statement from a nurse at Verde Valley reveals 
that she prescribed the Veteran with medication to treat his 
depressive symptoms related to PTSD and acute anxiety.  She 
also reported that the Veteran ingested an overdose of 
prescribed medication in an attempt to commit suicide.  In 
another statement from a treating physician at Verde Valley, 
it was noted that information obtained during evaluations, 
records, and subsequent visits support a diagnosis of PTSD.  
She listed the Veteran's symptoms as irritability, avoidance, 
exaggerated startle response, flashbacks, nightmares and 
hypervigilance, which she believed were likely a result of 
the Veteran's military experiences which included a physical 
assault.  In an August 2008 statement, she indicated that the 
Veteran had been treated at Verde Valley since 2002 and that 
his diagnoses of record are PTSD and unspecified mood 
disorder.

A record from the Flagstaff Medical Center dated in October 
2003 confirms that the Veteran overdosed on medication and 
has a history of overdosing on medication.  The report 
indicates that the Veteran's wife had informed treating 
physicians that the Veteran has post-Vietnam PTSD and 
depression.  A Guidance Center discharge report after the 
overdose reflects that the Veteran was diagnosed with Bipolar 
II disorder, possible PTSD and possible alcohol abuse.  The 
report lists stressors of legal issues, and the Veteran's 
inability to live at home due to accusations of sexual abuse.

The Veteran's Social Security Administration records list a 
primary diagnosis of affective disorder as well as a 
secondary diagnosis of personality disorder.  

The Veteran was afforded another VA examination in November 
2008.  At that time, the Veteran was diagnosed with 
depressive disorder, not otherwise specified.  This diagnosis 
was based on the examiners observation that the Veteran's 
behavior was characterized by poor impulse control, little or 
no empathy for others, intensity and inappropriateness of his 
emotional responses and very limited interpersonal 
functioning, no desire for close relationships, a sense of 
entitlement and "specialness."  While the Veteran did 
report some PTSD symptoms, the examiner found that it was 
unlikely that the stressors he reported reach the level of 
intensity required by the criteria.  Additionally, he did not 
have symptoms that meet the requisite criteria or which are 
not more easily accounted for by his diagnosis of personality 
disorder or depressive disorder.  The examiner further opined 
that the Veteran's depressive disorder is at least as likely 
as not aggravated by his prostate cancer.  He noted that 
there was evidence from the Veteran and from his records that 
he has experienced longstanding and debilitating personality 
disorder, with antisocial and schizoid traits.  He indicated 
that this diagnosis has typically been exacerbated by 
negative events or events which further damage the Veteran's 
fragile ego and may be said, at least as likely as not, to 
result in a number of behaviors including suicidal behavior 
which can be interpreted to represent a diagnosis of 
depressive disorder.

Thereafter, the RO returned the case to the psychologist who 
performed the November 2008 examination of the Veteran and 
requested her to provide additional information, to include 
identifying the baseline condition that existed prior to 2006 
and identifying the symptoms that have increased as a result 
of the prostate cancer.  In a January 2009 addendum, she 
concluded that the Veteran's depressive disorder, which had 
been documented prior to his prostate cancer, may not be said 
to be caused by his prostate cancer.  The examiner said it is 
possible that the depressive disorder had been exacerbated by 
the prostate cancer, but given the episodic nature of the 
symptoms in general, it was impossible to resolve this issue 
without resort to speculation.

The Veteran testified in a hearing before the Board in 
February 2009.  During the hearing, the Veteran reported a 
number of in-service stressors he claimed contributed to his 
PTSD, including a fight with an officer, being punished with 
confinement for 3 days with only bread and water, and being 
harassed while in service, as well as coming across the 
disturbing image of an injured Vietnamese boy while in 
DaNang, Vietnam, in 1969.  He stated that he experiences 
nightmares due to these events as well as depressive 
symptoms.  The Veteran also testified as to the impact of his 
prostate cancer on his depression.  He stated the effects of 
his prostate cancer, including incontinence and hampering 
"relations" with his wife, have ruined his life and 
worsened his depressive symptoms.  He explained that he no 
longer participates in activities because his incontinence 
makes it impossible for him to feel comfortable going out in 
public.  The Veteran's spouse testified that she has 
witnessed the Veteran having nightmares and witnessed his 
mood swings and depression.  She testified that these 
symptoms have increased since his cancer diagnosis.  She also 
indicated that the Veteran told her of his troubles during 
service and has discussed with her the claimed stressor 
incidents listed above.  

Various written statements from the Veteran's sister-in-law, 
brother, sister, and wife discuss various symptoms they have 
witnessed the Veteran display, including depression, trouble 
sleeping, mood swings, panic attacks, flashbacks, anxiety, 
depression, and mental and physical problems which have 
pushed him to suicide attempts.

With regard to the Veteran's PTSD claim, the Board 
acknowledges that the Veteran has been diagnosed with PTSD by 
various treatment providers, in particular the Veteran's 
treating health care providers at Verde Valley.  After 
careful consideration, however, the Board finds that the VA 
examiners' May 2004 and November 2008 opinions that the 
Veteran does not meet the diagnostic criteria for PTSD are 
more probative than the PTSD diagnoses contained in the 
record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so 
finding, the Board notes that the May 2004 and November 2008 
examiners fully supported their diagnoses of depression by 
linking the condition with the Veteran's current 
symptomatology.  At the same time, the examiners provided a 
rationale for why a diagnosis of PTSD is not supportable 
through a thorough discussion of the applicable diagnostic 
criteria, and discounted the Veteran's previous diagnoses of 
PTSD by demonstrating why the Veteran's stressor accounts do 
not support the diagnosis.  

Accordingly, the Board finds that the Veteran does not have 
PTSD currently and has not had it at any time during the 
pendency of this claim.  Accordingly, service connection is 
not in order for this claimed disability

As for the Veteran's depressive disorder claim, the Board 
notes that the medical evidence of record confirms that the 
Veteran has a depressive disorder.  The opinion of the 
February 2004 VA examiner specifically declines to link the 
Veteran's current depressive disorder to any psychological 
disorder treated in service.  With regard to whether service 
connection is warranted on a secondary basis, the Board 
observes that the November 2008 VA examiner found that the 
Veteran's service-connected prostate cancer aggravated his 
pre-existing depressive disorder.  The Board acknowledges 
that she subsequently indicated that it was impossible to 
resolve the issue without speculation, but that addendum was 
in response to questions posed by the RO because of the 
amendments of 38 C.F.R. § 3.310(a) that are not applicable to 
this claim.  Moreover, the Board has found the statements 
from the Veteran and his wife that the symptoms of the 
Veteran's depressive disorder have increased in severity 
because of his service-connected prostate cancer to be 
credible.  Therefore, in the Board's opinion, the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is 
warranted for a depressive disorder on a secondary basis.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a left eye 
disability is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is denied.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
depressive disorder is granted.

Entitlement to service connection for depressive disorder is 
granted.


REMAND

The Veteran essentially contends that his current left eye 
disability is related to an in-service injury received as a 
result of a fight with an officer.  The Veteran was afforded 
a VA ophthalmologic examination in January 2004 and a follow-
up examination in May 2004 to determine the etiology of his 
left eye disability.  However, at the time of the 
examinations, pertinent medical records regarding the 
development of a traumatic cataract in the left eye and 
subsequent surgery in 1978 were not associated with the 
Veteran's claims file and considered by the examiner.  The 
examiner concluded that the Veteran's current eye condition 
was not related to the in-service injury; however, the 
examiner based his opinion on the fact that there was no 
medical evidence pertaining to the Veteran's eye for nearly 
30 years after his discharge from service, or evidence 
pointing to the development of a cataract for over 30 years

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions

1.  The claims folders should be returned 
to the VA examiner who examined the 
Veteran's left eye in January and May 
2004.  The examiner should be requested 
to review the pertinent evidence of 
record, to include the evidence 
associated with the claims folders after 
the May 2004 examination.  The examiner 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that the post 
detachment retinopathy of the Veteran's 
left eye is etiologically related to 
service, to include the incident in 
service in which the Veteran sustained a 
laceration below the left eye.  

The examiner should respond affirmatively 
or negatively to the above question.  If 
the examiner believes that an opinion 
linking the disability to service would 
be speculative, the examiner should 
respond in the negative.  The rationale 
for all opinions expressed must also be 
provided.

If the examiner who examined the Veteran 
in January and May 2004 is no longer 
available, the claims folders should be 
forwarded to another physician with 
sufficient expertise to determine the 
etiology of the Veteran's left eye 
disability, who should be requested to 
provide the required opinion with 
supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO or the AMC should 
issue a Supplemental Statement of the 
Case to the Veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


							(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


